DETAILED ACTION
Claim Objections
Claim 10 objected to because of the following informalities:  
“… each locking member includes a an engagement portion…” should be corrected to “… each locking member includes an engagement portion…”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the first elbow portion" in line 2.  There is insufficient antecedent basis for this limitation in the claim. The Examiner is interpreting this limitation as being “the elbow portion”
Claim 4 first recites “an adjoining member” as part of intended use for an elbow joint connector in line 1. However, claim 4 goes on to set forth a plurality of details directed to the adjoining member, as well as positively reciting the adjoining member at least in lines 3-4. It is therefore unclear from the claim whether the Applicant is intending to claim the subcombination of the elbow joint connector, or the combination of the elbow joint connector and the adjoining claim 4.
Claim 5 recites the limitation "the central axis" in line 3.  There is insufficient antecedent basis for this limitation in the claim. Examiner is interpreting this limitation as reading “a central axis of the elbow joint connector”, as recited in claim 3.
Claims 3 is rejected as it is dependent from claim 2.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6-7, 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Laffay et al. (EP-2163703; hereinafter Laffay).
Regarding claim 1, Laffay discloses an elbow joint connector, comprising: 
an elbow portion (2 Fig. 2-6) having a proximal end (21 Fig. 2-3) and a distal end (22 Fig. 2-3), the proximal end defining a cutout region (see Annotated Fig. 1 below) and a first through-hole from a first side of the cutout region through the proximal end in a first direction (the first side of the cutout region, seen in Annotated Fig. 1, has a pivot axis, 20, in the form of a screw, so that the two elbow portions can be joined together, indicating that there is a through 
a locking mechanism (formed by beveled pieces 3, 4 in Fig. 2-5) detachably coupled to the distal end of the elbow portion (the screw, 5, detachably couples the locking mechanism to the distal end of the elbow portion), the locking mechanism including a pair of locking members (beveled pieces 3, 4) translatable relative to one another along an interface transverse to both the first and second directions (locking members are translatable relative to one another along the interface formed by inclined surfaces 30, 40, which are transverse to both the first and second directions), the pair of locking members defining a bore in communication with the second through-hole of the distal end of the elbow portion (the screw 5 cooperates in a threaded orifice in the second beveled piece 4, [0027], indicating a bore defined by the locking members, which communicates with the second through hole), wherein divergent translation of the pair of locking members relative to one another along the interface increases a portion of an outer periphery of the locking mechanism ([0025] explains how the sliding of beveled piece 4 towards the transverse stop, 23, of the distal end causes an increase in the transverse dimension of the outer periphery, wherein the outer periphery comprises first and second arcuate surfaces as seen in Annotated Fig. 2 below, as well as, causing the first and second arcuate surfaces of the outer periphery of the locking members 3, 4 to diverge apart), and convergent translation of the pair of locking members along the interface decreases the portion of the outer periphery ([0025] also explains how the sliding of beveled piece 4 away from the transverse stop of the distal end causes a decrease in the transverse dimension of the outer periphery, causing the first and second arcuate surfaces of the outer periphery of the locking members to converge together).

    PNG
    media_image1.png
    413
    668
    media_image1.png
    Greyscale

Annotated Figure 1

    PNG
    media_image2.png
    576
    854
    media_image2.png
    Greyscale

Annotated Figure 2
Regarding claim 2, Laffay discloses the elbow joint connector further comprising:
a bolt extending through the second through-hole (bolt extending through the second through hole is the screw 5) for detachably coupling the elbow portion and the locking mechanism (the bolt couples the locking members 3,4 together and with the elbow portion), wherein rotation of the bolt in a first rotative direction causes the divergent translation of the pair of locking members to lock the elbow connector to an adjoining member ([0032] explains how the rotation of the bolt causes the divergent translation of the first and second arcuate surfaces of the outer periphery of the locking surfaces to press against the internal wall of a corresponding section 8, which is the adjoining member in Fig. 5-6).
Regarding claim 3, Laffay discloses wherein the outer periphery (Annotated Fig. 2) of the locking mechanism includes at least one arcuate surface (see Annotated Fig. 2, Fig. 3-4, [0026] describes the outer surfaces of each member 3, 4 being convex, i.e. arcuate) configured to engage an interior surface of the adjoining member to lock the locking mechanism of the elbow joint connector to the adjoining member as the bolt is rotated in the first rotative direction ([0026] goes on to say that the external shapes of the locking members 3, 4 are complementary to the interior surface of the adjoining member 8, to forcibly lock the elbow to the adjoining member).
Regarding claim 4, Laffay discloses wherein the adjoining member (8 Fig. 5-6) is a hollow tube (can be seen in Fig. 5-6 that the adjoining member is a tube and hollow so that locking members 3, 4 can be inserted into the adjoining member), the interior surface is a concave interior surface (can be seen in Fig. 5 that the interior surface is concave), and the at least one arcuate surface of the outer periphery of the locking mechanism engages the concave interior surface of the adjoining member ([0026]), wherein the at least one arcuate surface includes a first arcuate surface of one of the pair of locking members (it can be seen in Annotated Fig. 2 that the first arcuate surface is on a first locking member) and a second arcuate surface of the other of the pair of locking members (it can be seen in Annotated Fig. 2 that the second arcuate surface is on the other locking member), and the first and second arcuate surfaces are disposed on opposite sides of a central axis of the elbow joint connector (see Annotated Fig. 2).
Regarding claim 6, Laffay discloses wherein the bolt is accessible via the cutout region for manual tightening thereof to attach the adjoining member to the locking mechanism ([0032] describes the use of a screwing tool, 7 in Fig. 6, is used to tighten the bolt, which is located in the cutout region).
Regarding claim 7, Laffay discloses wherein the proximal end of the elbow portion is configured to detachably engage to an additional elbow portion of an adjoining elbow joint connector with the elbow portion and the additional elbow rotatable relative to one another, whereby the elbow joint connector is pivotable relative to the adjoining elbow joint connector (it can be seen in Fig. 2-6 that there are two elbow portions, both referred to as 2, which are detachably engaged together via 20; [0005] describes the two elbow portions of the elbow joint connector being able to pivot relative to one another, making them rotatable).
Regarding claim 10, Laffay discloses wherein the outer periphery of each locking member includes an engagement portion (the outer periphery, which comprises the first and second arcuate surfaces, further comprises the inclined surfaces 30, 40 of the locking members which are engaged together, makes up the engagement portion) defining a planar surface (30, 40), the respective planar surfaces of each locking members are slidably translatable relative to one another ([0008] describes the locking members being slidable along the planar surfaces, making them translatable to one another), and the pair of locking members have substantially solid cross-sections along their respective engagement portions (it can be seen in Fig. 3 that the planar surfaces of the engagement portion have substantially solid cross-sections).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Laffay in view of Mucciaccciaro et al. (US 6,203,239; hereinafter Mucciaccciaro).
Regarding claim 5, Laffay discloses that the pair of locking members able to undergo lateral and longitudinal translation relative to a central axis during the divergent translation and the convergent translation of the pair of locking members along the interface (the sliding of the locking members along the interface formed by surfaces 30, 40 allows the locking members to undergo lateral and longitudinal translation relative to a central axis during the divergent translation and the convergent translation of the locking members), but does not teach that the second through-hole has a circular cross-section, nor that the bore has a non-circular cross-section.
Mucciaccciaro teaches of a similar locking mechanism that comprising two locking members (A’ B’ Fig. 13-18 of Mucciaccciaro) that are adapted to receive a fastener (1 Fig. 7 of Mucciaccciaro), wherein the fastener is inserted through a circular through hole (9 Fig. 6, 12 of Mucciccciaro; Fig. 12 shows the through hole as being circular). The locking mechanism is received within a bore (20” Fig. 14 of Mucciccciaro) of a first locking member (A’) and threaded into a threaded wedge channel (28” Fig. 14 of Mucciccciaro) of the second locking member (B’). Fig. 18 of Mucciccciaro shows a top face of the locking member A’, where it can be seen that the bore (20”) has an ovular shape and is non-circular.
	It would be prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Laffay with the teachings of Mucciccciaro to have the second through-hole have a circular cross-section, as taught by the through hole (9) of Mucciccciaro and have the bore have a non-circular, ovular shape as taught by the bore (20”) of Mucciccciaro. By having the second through hole have a circular cross-section, this would assist in aligning the bolt when assembling the elbow joint connector. Also, sizing the through hole to have a diameter that is the same size as the diameter of the bolt would prevent any unwanted movement of the bolt. Further, by having the bore of Laffay have an ovular shape, extending through the first locking member (3 of Laffay), this would assist in the longitudinal and lateral movement of the locking members so that the bolt is able to move within the ovular bore when the locking members undergo convergent and divergent translation.
Claims 8, 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Laffay in view of Stewart (GB-2272006).
Regarding claim 8, Laffay discloses wherein the elbow joint connector defines a first center axis (see annotated Fig. 3 below), the adjoining elbow joint connector defines a second center axis (see Annotated Fig. 3), and the elbow joint connector and the adjoining elbow joint connectors are pivotable relative to one another ([0005] describes the two elbow portions of the elbow joint connector being able to pivot relative to one another, making them rotatable). However, Laffay does not explicitly teach the range of angles that the first and second center axes are able to form.

    PNG
    media_image3.png
    542
    893
    media_image3.png
    Greyscale

Annotated Figure 3
Stewart teaches of an elbow connector (made of articulated members 1, 2 in Fig. 1 of Stewart) that receive handrail sections (5 Fig. 1 of Stewart), where the articulated members of the elbow connector move relative to each other between angles of 44⁰ to 316⁰ (see the Abstract of Stewart).
It would be prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Laffay with the teaching of Stewart so that the first and second elbow joint connectors are able to have a range of motion so that the angle between the first and second center axes can fall between a range of 44⁰ to 316⁰. By simply adjusting the length of the elbow portions (2 Fig. 2, 5 of Laffay) of the elbow joint connectors so that the first and second elbow joint connectors are able to pivot about the pivot axis (20 Fig. 2-6 of Laffay) in a way where edges of the elbow joint connector (see Annotated Fig. 4 below) won’t interfere with the braces of the cutout region (see Annotated Fig. 4), the central axes of the first and second connector would be able to be positioned where the angle between them is a range of 44⁰ to 316⁰, meaning that the first and second elbow connectors would be pivotable from a first configuration in which the angle between the first and second center axes is approximately 73⁰ to a second configuration in which the angle between the first and second center axes is approximately 180⁰, as claimed. By making such a modification, this would allow for greater modularity of the elbow joint connector.

    PNG
    media_image4.png
    465
    861
    media_image4.png
    Greyscale

Annotated Figure 4
Regarding claim 11, Laffay discloses an elbow joint system (see Fig. 1-6 of Laffay, Annotated Fig. 2-3; refer to Annotated Fig. 3 to see the first and second elbow joint connectors differentiated apart from the figures of Laffay; also note that the elements of each elbow joint connector will have the same reference characters between the first and second elbow joint connectors, as seen in the figures of Laffay), comprising:
a first elbow joint connector defining a first center axis (represented as first central axis in Annotated Fig. 3) and having a first elbow portion (2 Fig. 2-6 of Laffay) with a first proximal end (21 Fig. 2,3 of Laffay) and a first distal end (22 Fig. 2,3 of Laffay), and a first locking mechanism (formed by beveled pieces 3, 4 in Fig. 2-5) detachably coupled to the first distal end of the first elbow portion (the screw, 5, detachably couples the locking mechanism to the distal end of the elbow portion), wherein the first locking mechanism including a pair of locking members (beveled pieces 3, 4) configured to translate relative to one another (locking members are translatable relative to one another along the interface formed by inclined surfaces 30, 40);
a first adjoining member (8 Fig. 5 of Laffay) having an interior surface detachably coupled to the first pair of locking members of the first locking mechanism (it can be seen in Fig. 5-6 of Laffay that the first adjoining member is detachably coupled to the first pair of locking members of the first locking mechanism);
a second elbow joint connector defining a second center axis (represented as second central axis in Annotated Fig. 3) and having a second elbow portion (2 Fig. 2-6 of Laffay) with a second proximal end (21 Fig. 2,3 of Laffay) and a second distal end (22 Fig. 2,3 of Laffay), and a second locking mechanism (formed by beveled pieces 3, 4 in Fig. 2-5) detachably coupled to the second distal end of the second elbow portion (the screw, 5, detachably couples the locking mechanism to the distal end of the elbow portion); and
a second adjoining member (8 Fig. 5 of Laffay) detachably coupled to the second pair of locking members of the second locking mechanism (it can be seen in Fig. 5-6 of Laffay that the second adjoining member is detachably coupled to the second pair of locking members of the second locking mechanism);
wherein the first and second elbow joint connectors are detachably coupled to and pivotable relative to one another about the respective first and second proximal ends of the respective first and second elbow portions (Fig. 2, 5-6 of Laffay show the first and second elbow joint connectors detachably coupled to each other via a screw in the pivot axis 20; [0005] describes the two elbow portions of the elbow joint connector being able to pivot relative to one another, making them pivotable about the first and second proximal ends), however, Laffay does not disclose that the first and second elbow joint connectors are able to pivot through an angular range of at least 90⁰.
Stewart teaches of an elbow connector (made of articulated members 1, 2 in Fig. 1 of Stewart) that receive handrail sections (5 Fig. 1 of Stewart), where the articulated members of the elbow connector move relative to each other between angles of 44⁰ to 316⁰ (see the Abstract of Stewart), for an angular range of 272⁰.
It would be prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Laffay with the teaching of Stewart so that the first and second elbow joint connectors are able to have a range of motion so that the angle between the first and second center axes can fall between a range of 44⁰ to 316⁰. By simply adjusting the length of the elbow portions (2 Fig. 2, 5 of Laffay) of the elbow joint connectors so that the first and second elbow joint connectors are able to pivot about the pivot axis (20 Fig. 2-6 of Laffay) in a way where edges of the elbow joint connector (see Annotated Fig. 4) won’t interfere with the braces of the cutout region (see Annotated Fig. 4), the central axes of the first and second connector would be able to be positioned where the angle between them is a range of 44⁰ to 316⁰, meaning that the first and second elbow connectors would be pivotable from a first configuration to a second configuration through an angular range of at least 90⁰. By making such a modification, this would allow for greater modularity of the elbow joint system.
Regarding claim 12, Laffay further discloses the elbow joint system further comprising:
	a fastener (5 Fig. 2-6 of Laffay) extending substantially parallel to the first center axis through the first elbow portion and the first locking mechanism (it can be seen in Fig. 2-6 of Laffay that the fastener extends through the proximal end of the first elbow portion and into the first locking mechanism; [0027] states that the fastener 5 cooperates in a threaded orifice in the second beveled piece 4; it can be further seen when referring to Annotated Fig. 2 that the fastener extends in a direction substantially parallel to the first center axis), wherein rotation of the fastener in one direction increases a diameter of an outer peripheral portion of the first locking mechanism to lock the first locking mechanism to an inner surface of the first adjoining member ([0032] describes the use of a screwing tool, 7 in Fig. 6, is used to tighten the fastener so that the outer peripheral portion of the first locking member, which comprises the arcuate surfaces in Annotated Fig. 2, increases in diameter and locks the first locking mechanism to an inner surface of the first adjoining member) and apply a plurality of holding forces thereto (the plurality of holding forces would be the frictional forces between the inner surface of the adjoining member and the outer peripheral portion, as well as compressive forces on the outer peripheral portion from the inner surface when the locking mechanism is in a locked position), and rotation of the fastener in an opposite direction causes a decrease in the diameter of the outer peripheral portion of the first locking mechanism to release the first locking mechanism from the inner surface of the first adjoining member (it can be seen in Fig. 6 of Laffay that the fastener 5 is being rotated in a direction to lock the locking mechanism to the adjoining member, rotating the fastener in an opposite direction would cause a decrease in the diameter of the outer peripheral portion of the first locking mechanism and release the first locking mechanism from the inner surface of the adjoining member).
Regarding claim 13, Laffay further discloses wherein the plurality of holding forces includes a radial force perpendicular to the first center axis (the compressive forces on the outer peripheral portion from the inner surface of the adjoining member act in a radial direction perpendicular to the first center axis).
Regarding claim 14, Laffay further discloses wherein the plurality of holding forces include a first holding force applied along a first portion of one of the pair of locking members (a first holding force will act along the first arcuate surface, seen in Annotated Fig. 2, of the locking member, which is the first portion of the locking members), and a second holding force applied along a second portion of the other of the pair of the locking members (the second holding force will act along the second arcuate surface, seen in Annotated Fig. 1, of the locking member, which is the second portion of the locking members), and wherein the first and second portions are disposed on opposite sides of the center axis (the center axis is represented as the central axis in Annotated Fig. 2; it can be seen in Annotated Fig. 2 that the first and second portions are disposed on opposite sides of the center axis).
Regarding claim 15, Laffay, as previously modified by Stewart, discloses wherein an angle between the first center axis and the second center axis in the first configuration is approximately 73⁰ and the angle in the second configuration is approximately 180⁰ (being that the first and second elbow joint connectors have an angular range of 44⁰ to 316⁰, the angle between the first and second center axes can be approximately 73⁰ in a first configuration and 180⁰ in a second configuration).
	Regarding claim 16, Laffay discloses wherein the first and second adjoining members are handrails (the adjoining members 8 in Fig. 5-6 of Laffay represent the handrails 13, 14 in Fig. 1 of Laffay) of a modular ramp system (due to the claim being directed towards an elbow joint system, the claim limitation of the handrails being of a modular ramp system holds limited patentable weight as the handrails of Laffay are capable of being used within a modular ramp system).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Laffay in view of Eves et al. (GB-2477635; hereinafter Eves).
Regarding claim 9, Laffay does not disclose that the proximal end of the elbow portion defines a hexagonal recess in communication with the first through-hole that is configured to receive and rotatably fix a nut relative to the proximate end of the elbow joint connector during attachment of the adjoining elbow joint connector to elbow joint connector. 
Eves teaches of a similar elbow joint connector for a handrail that does have a hexagonal recess in communication with a through hole that and the elbow joint connector is connected to an adjoining elbow joint connector (see Annotated Fig. 5 below).

    PNG
    media_image5.png
    333
    364
    media_image5.png
    Greyscale

Annotated Figure 5
	It would be prima facie obvious to one of ordinary skill prior to the effective filing date of the claimed invention to modify the proximal end of the elbow portion of Laffay to have the hexagonal recess, as taught by Eves, to communicate and be in line with the first through hole. By simply modifying the shape of the recess where the screw passes through the pivot axis of Laffay to be hexagonal, this would allow for the recess to receive and rotatably fix a nut during the attachment of the adjoining elbow joint connector, which would assist in providing greater securement between the two elbow joint connectors.
Claims 17 is rejected under 35 U.S.C. 103 as being unpatentable over Laffay in view of (Stewart) as applied to claim 11, further in view of Baile (US 2014/0191177).
Regarding claim 17, Laffay discloses wherein the first and second adjoining members are hollow tubes (Fig. 5 of Laffay) and that they are configured to fully receive the first and second locking mechanisms, respectively, (as seen in Fig. 6 of Laffay), however, they do not teach the materials of the elbow joint connectors, nor the adjoining members.
Baile teaches of a similar elbow joint system that has elbow connectors (22 Fig. 4 of Baile) with a body (30 Fig. 4 of Baile) that may be made from plastic ([0022] of Baile) that are connected to metal handrails (C Fig. 2 of Baile; [0018]).
It would be prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the elbow joint connectors and adjoining members of Laffay to be made of plastic and metal, respectively, as taught by Baile. By making the elbow joint connectors out of plastic, this would allow for the elbow joint connectors to have the desirable material properties that a plastic material would provide, such as flexibility or resiliency. By making the adjoining members out of metal, this would allow for the adjoining members to have a desired amount of sturdiness.
Claims 18, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Laffay in view of Stewart and Baile, and yet in still further view of Kuo et al. (US 2018/0258648; hereinafter Kuo).
Regarding claim 18, while Laffay discloses that that there is a distal edge (23 Fig. 2-6 of Laffay) at the first distal end of the first elbow portion, they do not disclose that there is at least one supporting flange extending longitudinally beyond the distal edge.
Kuo discloses of a similar elbow joint connector that is used in a handrail assembly (elbow connector 3 in Fig. 1 of Kuo), wherein the elbow portion of the joint connector has a plurality of flanges (315 Fig. 5 of Kuo) extending from a distal edge of the joint connector.
It would be prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the distal end of the elbow portion of Laffay to have at least one flange extending through and longitudinally beyond the distal edge, as taught by Kuo. By forming a flange in a location that is between arcuate surfaces of one of the locking members (see Annotated Fig. 6 below for the location of the flange), this would allow for assisting in aligning the elbow joint connector when assembling it to the adjoining member, as well as assist in providing a more secure frictional fitting with the adjoining member.

    PNG
    media_image6.png
    514
    737
    media_image6.png
    Greyscale

Annotated Figure 6
Regarding claim 19, Laffay as modified by Kuo discloses wherein the first adjoining member includes a proximal edge (see Annotated Fig. 7 below), and in an assembled configuration, the pair of locking members of the first locking mechanism and the at least one support flange of the first distal end of the first elbow portion are disposed completely within the first adjoining member (it can be seen in Fig. 6 of Laffay that the pair of locking members and the support flange that was taught by Kuo are disposed completely within the first adjoining member), and the proximal edge of the first adjoining member is flush with the distal edge of the first elbow portion (it can be seen in Fig. 6 of Laffay that the proximal edge of the first adjoining member is flush with the distal edge of the first elbow portion).

    PNG
    media_image7.png
    232
    525
    media_image7.png
    Greyscale

Annotated Figure 7
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Laffay in view of Stewart, Baile and Kuo, and yet in further in view of Eves.
Regarding claim 20, Laffay does not teach that one of the pair of locking members defines a hexagonal recess configured to receive and rotatably fix a nut relative to the particular one locking member during attachment or detachment of the first locking mechanism to the first elbow portion.
Eve teaches of a similar elbow joint connector for a handrail that does have a hexagonal recess (see Annotated Fig. 5).
	It would be prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the locking mechanism of Laffay to include a hexagonal recess, as taught by Eves, on the underside of one of the locking members (see Annotated Fig. 8 below for the location of the hexagonal recess). By simply adding a hexagonal recess on the underside of one of the locking members and increasing the length of the bore that extends through the locking members to extend through the hexagonal recess, this would allow for a nut to be received and rotatably fixed to the fastener, providing greater securement of the fastener to the locking mechanism and the elbow portion. Also, having such a hexagonal recess would allow for the locking member to stay more securely fastened to the elbow portion when the locking mechanism is in an unlocked state.

    PNG
    media_image8.png
    316
    414
    media_image8.png
    Greyscale

Annotated Figure 8
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN J BAYNES whose telephone number is (571)270-1852.  The examiner can normally be reached on M-F 8:30AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-

free).If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/K.J.B./Examiner, Art Unit 3678                                                                                                                                                                                                        
/Josh Skroupa/Primary Examiner, Art Unit 3678